Citation Nr: 9914306	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bronchitis, including 
as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDING OF FACT

The claim for service connection for bronchitis, including as 
a result of exposure to Agent Orange, is not plausible.


CONCLUSION OF LAW

The claim for service connection for bronchitis, including as 
a result of exposure to Agent Orange, is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).

The veteran claims that service connection is warranted for 
bronchitis because it developed as a result of his service 
exposure to Agent Orange.  The record does reveal that the 
veteran served in Vietnam and was in combat.  The veteran's 
service medical records are negative for evidence of lung 
disability, and the report of the veteran's examination for 
discharge shows that his lungs were found to be normal.  

The veteran first submitted a claim for service connection 
for bronchitis in October 1996.  Post-service medical records 
document the presence of bronchitis many years following the 
veteran's discharge from service; they do not suggest that 
the bronchitis was present in service or that it is 
etiologically related to service Agent Orange exposure or to 
any other incident of service.

The veteran appeared before a hearing officer at the RO in 
September 1998.  He testified that he developed respiratory 
problems after returning from Vietnam and that he first 
received medical treatment for bronchitis in 1975 or 1976.

The Board notes that bronchitis is not a disease subject to 
presumptive service connection on an Agent Orange basis.  See 
38 C.F.R. § 3.309(e) (1998).  There is no medical evidence 
suggesting that the veteran had bronchitis in service or that 
his bronchitis is etiologically related to service.  The 
evidence linking the disability to service is limited to the 
veteran's own statements; however, as a lay person, the 
veteran is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Therefore, the Board 
must conclude that the veteran's claim is not well grounded.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the veteran's claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for bronchitis, including as a result of 
exposure to Agent Orange, is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

